Title: To James Madison from Tobias Lear, 3 November 1804 (Abstract)
From: Lear, Tobias
To: Madison, James


3 November 1804, Malta. No. 9. “Since my last, under date of July 16th (Duplicate of which and enclosures are herewith transmitted) I have been honored with your letters of the 6h & 13h of June, which were handed to me at Algiers, by Capt. Chauncy, on the 29th of July.
“The letter from the President to the Dey of Algiers appeared to give him much satisfaction, particularly that part which related to the Cannon. The Danes and Spaniards have not yet made a settlement for the Cannon brot. by them; but they expect (at least the former; for the latter will get nothing) to receive half a dollar per pound Algerine wt. which is about 25 pr. Cent more than our’s.…
“The several points touched upon in your letter of the 6h of June shall be particularly attended to, and I feel very happy that nothing has been done by way of settlement with Tunis before the arrival of Commodore Barron; as I have no doubt we shall now settle everything with that power in our own way.
“I forwarded to Mr. Davis an extract from your letter relating to Tunis; in order that he might take no steps which could involve the U. States in an engagement to pay an annuity to that power. I have not heard from him since; but Commodore Preble has a letter from him late in September, in which he says, the Bey seems perfectly quiet, and has made no demands since he has been assured of our Force in this Sea.
“On the 13h of September, the U. States Frigate Congress Captn. Rodgers, arrived in Algiers Bay from Gibralter & the Coast of Morocco. Finding that Commodore Barron had passed up to Tripoli some days since, without being able to touch there, on account of the strong N. Et winds, I determined to take my passage up in the Congress, that I might be upon the spot in case a negociation should take place on the arrival of our Squadron. I accordingly made application to the Dey, (to whom I had before given information that I was ordered to be ready to proceed to Tripoli, whenever the Bashaw shd. be disposed to treat on proper terms) for permission to leave his Regency for a short time for that purpose, which he not only most readily consented to; but added the strongest assurances that everything shd. be well on our affairs during my absence, as he shd. take all on his own head, and expressed the most pointed disapprobation of the conduct of the Bashaw of Tripoli in his war with us; giving me a letter for him in the Turkish language, which he says orders him to make peace on such terms as I may propose. This letter, however, I do not think I shall deliver; for I am fully of opinion that we should not owe a peace, in any shape, to the interference of another power. On the 15h I embarked with Mrs. Lear, after taking leave of the Dey and principal Officers and making presents.…
“I left at Algiers Mr. Timothy Mountford, a relation of mine, who went with me to that place, and who will give me due information of everything which transpires during my absence, and will also attend to the delivery of the Cargo of the Annuity Ship, if one should arrive before I return. On Sunday the 23d of September we arrived off Tripoli, where we found the U. S. Frigate President, Commodore Barron, and the Constellation, Captn. Campbell; and there first learnt the several Attacks which had been made on that place by Commodore Preble, previous to the arrival of Commodore Barron. The account of these actions will be so fully detailed by Comde. Preble’s dispatches that I shall only say, that altho’ they were not successful to the extent we could wish; yet such acts of intrepidity, and heroism were performed by that small force, as must have excited the terror as well as astonishment of the Tripolines, and given them an awful impression of our national character. Much, very much do I regret that we lose the services of that brave and judicious Commander, and I am sure it is no less regretted by Commodore Barron. As Commodore Barron was about to proceed to Syracuse & Malta, to water his Ship &e. I embarked on board him, and arrived at the former place on the 26th, where I remained till the 6h of October, and then proceeded in the President for this place, where we arrived on the 7th. We found here the Constitution, and the Brigs Syren & Vixen. The Argus & Enterprize went from Syracuse to Messena with the Neapolitan Gunboats, and the Nautulus went off Tripoli.
“On the arrival of the Nautulus off Tripoli the Constellation came to Syracuse to water, and from thence to this place, from whence she sailed on the 17th ultimo for Tripoli, to releive the Congress, which came here to water on the 28th. On the 29th arrived the Essex from the coast of Morocco, where everything was said to be quiet: As this ship was put in quarantine here, it became necessary for all the Ships to proceed to Syracuse to make the exchange of Ships, Captn. Rodgers takes the Constitution, Capt James Barron the Congress, and Captain Decateur the Essex. They left this on the 1st instant. After the exchange shall be made, Commodore Barron intends going off Tripoli with all his force, and leaving there one or two of the Ships and smaller Vessels; to proceed himself with the rest to Tunis, and along the coast. As we appear to have everything quiet at Tunis, I shall, agreeably to your instructions, avoid going to that place at present.

“Nothing has been heard directly from Tripoli since the last attack made by Commodore Preble, so that we are ignorant of the impression it made on the mind of the Bashaw with respect to our affairs; but we know that the first and second attacks lessened his pretensions very much; and I presume that as our reinforcements did not appear so soon as was expected, the Bashaw did not beleive we shd. receive any; and when they did arrive the season for active operations having passed, he will not be disposed to come forward to treat on proper grounds until next spring, knowing that he will be secure this winter from any formidable attack on his City.
“It seems to be the decided opinion of all those who have had experience in these affairs, that Our Force will readily bring the Bashaw to terms of peace without any pretensions for payment therefor, or any idea of tribute; but it is also beleived that he will suffer every extremity before he will deliver up the Captives without some ransome, as the example would be unprecedented, and even if he should be disposed to do it himself, he would not be permitted by his people. This, however, must be tried.
“As I am now here, in the neighbourhood of Tripoli, Commodore Barron is decidedly of opinion with myself, that I shd. remain here until the operations can take effect in the Spring, as it is presumed the business will then be very short; and it is possible also that the Bashaw hearing of the formidable preparations against him may be induced to come forward this winter with admissable offers of negociation. I feel the less hesitation in remaining, as our affairs with Algiers stand well, and the Dey can have no pretensions for breaking with us on the score of deficiencies.…
“I presume the co-operation of the Brother of the Bashaw of Tripoli will not be attempted. Our force is thought sufficient to compel him to terms without this aid, and in any event it is very doubtful whether he has it in his power, with any reasonable pecuniary assistance we might give, to render us service. He is now in Egypt, driven by his brother from Darne, where it is presumed he might have made a stand, had he been a man of any force or influence; which, from the best accounts I can collect, he is not. Indeed I shd. place much more confidence in the continuance of a peace with the present Bashaw, if he is well beaten into it, than I shd. have with the other, if he should be placed on the throne by our means.
“I have received from Commodore Barron the Attagan which you mentioned was deposited with him for me; and I have brot. with me the Articles I had on hand in Algiers for presents &e. if they shd. be wanting.
“I am very sorry to inform you that Commodore Barron’s health has been very bad for some time past, and I fear that his recovery will be but slow.
“The rendevouze of our Ships will be mostly at Syracuse, for altho Sir Alexander Ball, the Governor, and all the other Officers are ready to render us any service if it shd. be required; yet the quarantine to be performed by Vessels from Barbary is very rigid here, and being continually some dispute respecting deserters, or men who leave our Ships and go on board the British declaring themselves to be British subjects make it a less elegible place for our Ships than Syracuse, where the Americans are in fact commanders of the Town.”

Expresses gratitude “for the repeated proofs of confidence” Jefferson has shown him and will strive to deserve them.
